     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 1 of 36 Page ID #:1




 1   Anthony M. Barnes (Bar No. 199048)
     Jason Flanders (Bar No. 238007)
 2
     Email: amb@atalawgroup.com
 3   AQUA TERRA AERIS LAW GROUP LLP
 4
     4030 Martin Luther King Jr. Way
     Oakland, CA 94609
 5   Phone: (917) 371-8293
 6
     Kelly Clark (Bar No. 312251)
 7   Email: kelly@lawaterkeeper.org
 8
     LOS ANGELES WATERKEEPER
     120 Broadway
 9   Santa Monica, CA 90401
10
     Phone: (310) 394-6162

11   Attorneys for Plaintiff
12   LOS ANGELES WATERKEEPER

13                              UNITED STATES DISTRICT COURT
14                             CENTRAL DISTRICT OF CALIFORNIA

15

16   LOS ANGELES WATERKEEPER, a                     Civil Case No.:
     California non-profit association,
17                                                  COMPLAINT FOR
                                                    DECLARATORY AND
18                Plaintiff,                        INJUNCTIVE RELIEF AND
                                                    CIVIL PENALTIES
19         v.
                                                    (Federal Water Pollution Control
20                                                  Act, 33 U.S.C. §§ 1251 et seq.)
     COAST HEAT TREATING, CO., a
21   California corporation,
22

23                Defendant.
24

25

26

27

28

     Complaint for Declaratory and Injunctive   1
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 2 of 36 Page ID #:2




 1         LA Waterkeeper (“LA Waterkeeper” or “Plaintiff”), by and through its counsel,
 2   hereby alleges:
 3   I.      JURISDICTION AND VENUE
 4         1.     This is a civil suit brought under the citizen suit enforcement provision of
 5   the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq. (“Clean Water Act”
 6   or “CWA”). See 33 U.S.C. § 1365. This Court has subject matter jurisdiction over the
 7   parties and this action pursuant to 33 U.S.C. § 1365(a)(1) and 28 U.S.C. §§ 1331 and
 8   2201 (an action for declaratory and injunctive relief arising under the Constitution and
 9   laws of the United States).
10         2.     On November 17, 2020, LA Waterkeeper issued a 60-day notice letter
11   (“Notice Letter”) to Coast Heat Treating Company (“Defendant” or “Coast Heat”), for an
12   industrial facility under its control. The Notice Letter informed Defendant of its
13   violations of California’s General Permit for Discharges of Storm Water Associated with
14   Industrial Activities (National Pollutant Discharge Elimination System (NPDES) General
15   Permit No. CAS000001, State Water Resources Control Board Water Quality Order No.
16   2014-0057-DWQ and amended by Order No. 2015-0122 –DWQ and amended by o
17   Order No. 2015-0122-DWQ incorporating: 1) Federal Sufficiently Sensitive Test Method
18   Ruling; 2) TMDL Implementation Requirements; and 3) Statewide Compliance Options
19   Incentivizing On-Site or Regional Storm Water Capture and Use (“Strom Water Permit”),
20   and the Clean Water Act at the industrial facility located at1767 Industrial Way, Los
21   Angeles, CA 90023 with Waste Discharger Identification Number (WDID) 4
22   19I010744(“Facility”).
23         3.     The Notice Letter informed Defendant of LA Waterkeeper’s intent to file
24   suit against Defendant to enforce the Storm Water Permit and the Clean Water Act.
25         4.     The Notice Letter was sent to Defendant’s Chief Executive Officer, Frank J.
26   Garcia; Alejandro Cardona and Jose Daimani, Site Managers (40 C.F.R. § 135.2(a)(2)).
27   The Notice Letter was also sent to the Acting Administrator of the United States
28   Environmental Protection Agency (“EPA”), the Acting Administrator of EPA Region IX,
     Complaint for Declaratory and Injunctive   2
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 3 of 36 Page ID #:3




 1   the Executive Director of the State Water Resources Control Board (“State Board”), and
 2   the Executive Officer of the Regional Water Quality Control Board, Los Angeles Region,
 3   (“Regional Board”) as required by Section 505(b) of the CWA, 33 U.S.C. §
 4   1365(b)(1)(A). The Notice Letter is attached hereto as Exhibit A and is fully
 5   incorporated herein by reference.
 6          5.     More than sixty (60) days have passed since the Notice Letter was served on
 7   the Defendant and the State and Federal agencies. LA Waterkeeper is informed and
 8   believes, and thereon alleges, that neither the EPA nor the State of California has
 9   commenced or is diligently prosecuting an action to redress the violations alleged in the
10   Notice Letter and in this complaint. See 33 U.S.C. § 1365(b)(1)(B). This action is not
11   barred by any prior administrative penalty under Section 309(g) of the CWA, 33 U.S.C. §
12   1319(g).
13          6.     Venue is proper in the Central District of California pursuant to Section
14   505(c)(1) of the CWA, 33 U.S.C. § 1365(c)(1), because the sources of the violations are
15   located within this judicial district.
16   II.     INTRODUCTION
17          7.     With every rainfall event, hundreds of millions of gallons of polluted
18   rainwater, originating from industrial operations such as the Facility referenced herein,
19   pour into the storm drains and local waterways. The consensus among regulatory
20   agencies and water quality specialists is that storm water pollution accounts for more than
21   half of the total pollution entering marine and river environments each year. These
22   surface waters, known as Receiving Waters, are ecologically sensitive areas. Although
23   pollution and habitat destruction have drastically diminished once abundant and varied
24   fisheries, these waters are still essential habitat for dozens of fish and bird species as well
25   as macro-invertebrate and invertebrate species. Storm water and non-storm water contain
26   sediment, heavy metals, such as aluminum, iron, chromium, copper, lead, mercury,
27   nickel, and zinc, as well as, high concentrations of nitrate and nitrite, and other pollutants.
28   Exposure to polluted storm water harms the special aesthetic and recreational
     Complaint for Declaratory and Injunctive    3
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 4 of 36 Page ID #:4




 1   significance that the surface waters have for people in the surrounding communities. The
 2   public’s use of the surface waters exposes many people to toxic metals and other
 3   contaminants in storm water and non-storm water discharges. Non-contact recreational
 4   and aesthetic opportunities, such as wildlife observation, are also impaired by polluted
 5   discharges to the Receiving Waters.
 6            8.    High concentrations of total suspended solids (“TSS”) degrade optical water
 7   quality by reducing water clarity and decreasing light available to support photosynthesis.
 8   TSS has been shown to alter predator-prey relationships (for example, turbid water may
 9   make it difficult for fish to hunt prey). Deposited solids alter fish habitat, aquatic plants,
10   and benthic organisms. TSS can also be harmful to aquatic life because numerous
11   pollutants, including metals and polycyclic aromatic hydrocarbons (“PAHs”), are
12   absorbed onto TSS. Thus, higher concentrations of TSS result in higher concentrations of
13   toxins associated with those sediments. Inorganic sediments, including settleable matter
14   and suspended solids, have been shown to negatively impact species richness, diversity,
15   and total biomass of filter feeding aquatic organisms on bottom surfaces.
16            9.    Storm water discharged with high pH can damage the gills and skin of
17   aquatic organisms and cause death at levels above 10 standard units. The pH scale is
18   logarithmic and the solubility of a substance varies as a function of the pH of a solution.
19   A one-whole-unit change in SU represents a tenfold increase or decrease in ion
20   concentration. If the pH of water is too high or too low, the aquatic organisms living
21   within it will become stressed or die.
22            10.   This complaint seeks a declaratory judgment, injunctive relief, the
23   imposition of civil penalties, and the award of costs, including attorney and expert
24   witness fees, for Defendant’s substantive and procedural violations of the Storm Water
25   Permit and the Clean Water Act resulting from Defendant’s operations at the Facility. 1
26

27

28
     1
         The Facility are fully described in Section V below.
     Complaint for Declaratory and Injunctive    4
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 5 of 36 Page ID #:5




 1          11.   LA Waterkeeper specifically alleges violations regarding Defendant’s
 2   discharge of pollutants from the Facility into waters of the United States; violations of the
 3   filing, monitoring and reporting, and best management practice requirements; and
 4   violations of other procedural and substantive requirements of the Storm Water Permit
 5   and the Clean Water Act, are ongoing and continuous.
 6   III.    PARTIES
 7          A.     Los Angeles Waterkeeper
 8          12.   LA Waterkeeper is a non-profit 501(c)(3) public benefit corporation
 9   organized under the laws of the State of California. LA Waterkeeper’s main office is
10   located at 120 Broadway, Santa Monica, California 90401.
11          13.   LA Waterkeeper’s members live and/or recreate in and around Los Angeles.
12   LA Waterkeeper is dedicated to the preservation, protection, and defense of the
13   environment, wildlife, and natural resources of local surface waters. To further these
14   goals, LA Waterkeeper actively seeks federal and state agency implementation of the
15   Clean Water Act and, where necessary, directly initiates enforcement actions on behalf of
16   itself and others.
17          14.   LA Waterkeeper members work, own homes and live in Los Angeles
18   County and use and enjoy the waters near the Facility, including Los Angeles River, the
19   Los Angeles River Estuary, Queensway Bay, and Junipero Beach (“Receiving Waters”)
20   for biking, boating, kayaking, viewing wildlife, walking, running, and engaging in
21   scientific study, including habitat monitoring and restoration activities.
22          15.   Discharges of polluted storm water and non-storm water from the Facility
23   degrade water quality and harm aquatic life in the Los Angeles River and its estuary,
24   Queensway Bay, and Junipero Beach, and impair LA Waterkeeper’s and its members’
25   use and enjoyment of those waters.
26          16.   The violations of the Storm Water Permit and Clean Water Act at the
27   Facility are ongoing and continuous, including but not limited to Defendant’s discharge
28   of polluted storm water from the Facility. Thus, the interests of LA Waterkeeper’s
     Complaint for Declaratory and Injunctive   5
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 6 of 36 Page ID #:6




 1   members have been, are being, and will continue to be adversely affected by Defendant’s
 2   failure to comply with the Storm Water Permit and the Clean Water Act.
 3         17.    Continuing commission of the acts and omissions alleged above will
 4   irreparably harm Plaintiff and its members, for which they have no plain, speedy or
 5   adequate remedy at law.
 6         18.    The interests of LA Waterkeeper and LA Waterkeeper’s members have
 7   been, are being, and will continue to be adversely affected by Defendant’s failure to
 8   comply with the Clean Water Act and the Storm Water Permit. The relief sought herein
 9   will redress the harms to Plaintiff caused by Defendant’s activities.
10         B.     The Owner and/or Operator of the Coast Heat Treating Company
11         19.    LA Waterkeeper is informed and believes, and thereon alleges, that Coast
12   Heat Treating Company maintains its headquarters at 1767 Industrial Way, Los Angeles,
13   CA 90023.
14         20.    LA Waterkeeper is informed and believes, and thereon alleges, that
15   Defendant is the owner of the Coast Heat Facility.
16         21.    LA Waterkeeper is informed and believes, and thereon alleges, that
17   Defendant is the operator of the Facility.
18         22.    LA Waterkeeper refers to Defendant and its management herein as the
19   “Owners/Operators” of the Facility.
20         23.    LA Waterkeeper is informed and believes, and thereon alleges, that
21   Defendant is an active California corporation registered in California.
22         24.    LA Waterkeeper is informed and believes, and thereon alleges, that the name
23   and address of the Registered Agent for Coast Heat Treating Company is Frank J. Garcia,
24   1767 Industrial Way, Los Angeles, CA 90023.
25   IV.     STATUTORY BACKGROUND
26         A.     The Clean Water Act
27         25.    Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), prohibits the
28   discharge of any pollutant into waters of the United States unless the discharge complies
     Complaint for Declaratory and Injunctive     6
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 7 of 36 Page ID #:7




 1   with various enumerated sections of the CWA. Among other things, Section 301(a)
 2   prohibits discharges not authorized by, or in violation of, the terms of a National
 3   Pollutant Discharge Elimination System (“NPDES”) permit issued pursuant to Section
 4   402 of the CWA, 33 U.S.C. §§ 1311(a) and 1342(b).
 5         26.    Section 402(p) of the CWA establishes a framework for regulating
 6   municipal and industrial storm water discharges under the NPDES program. 33 U.S.C. §
 7   1342(p). States with approved NPDES permit programs are authorized by Section 402(p)
 8   to regulate industrial storm water discharges through individual permits issued to
 9   dischargers and/or through the issuance of a single, statewide general permit applicable to
10   all industrial storm water dischargers. 33 U.S.C. § 1342.
11         27.    Section 301(b) of the Clean Water Act requires that, by March 31, 1989, all
12   point source dischargers, including those discharging polluted storm water, must achieve
13   technology-based effluent limitations by utilizing Best Available Technology
14   Economically Achievable (“BAT”) for toxic and nonconventional pollutants and the Best
15   Conventional Pollutant Control Technology (“BCT”) for conventional pollutants. See 33
16   U.S.C. § 1311(b); 40 C.F.R. § 125.3(a)(2)(ii)-(iii).
17         28.    The Clean Water Act requires point source discharges of pollutants to
18   navigable waters be regulated by an NPDES permit. 33 U.S.C. § 1311(a); see 40 C.F.R. §
19   122.26(c)(1).
20         29.    The “discharge of a pollutant” means, among other things, “any addition of
21   any pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12); see 40
22   C.F.R. § 122.2.
23         30.    The term “pollutant” includes “dredged spoil, solid waste, incinerator
24   residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological
25   materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar
26   dirt and industrial, municipal, and agricultural waste discharged into water.” 33 U.S.C. §
27   1362(6); see 40 C.F.R. § 122.2.
28         31.    The term “point source” means any “discernible, confined and discrete
     Complaint for Declaratory and Injunctive   7
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 8 of 36 Page ID #:8




 1   conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well,
 2   discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel
 3   or other floating craft, from which pollutants are or may be discharged.” 33 U.S.C. §
 4   1362(14); see 40 C.F.R. § 122.2.
 5         32.    “Navigable waters” means “the waters of the United States.” 33 U.S.C.
 6   1362(7).
 7         33.    “Waters of the United States” are defined as “navigable waters,” and “all
 8   waters which are currently used, were used in the past, or may be susceptible to use in
 9   interstate or foreign commerce, including waters which are subject to the ebb and flow of
10   the tide.” 33 U.S.C. § 1362(7).
11         34.    The EPA promulgated regulations for the Section 402 NPDES permit
12   program defining “waters of the United States.” See 40 C.F.R. § 122.2. The EPA
13   interprets waters of the United States to include not only traditionally navigable waters
14   but also other waters, including waters tributary to navigable waters, wetlands adjacent to
15   navigable waters, and other waters including intermittent streams that could affect
16   interstate commerce.
17         35.    The Clean Water Act confers jurisdiction over non-navigable waters that are
18   tributaries to traditionally navigable waters where the non-navigable water at issue has a
19   significant nexus to the navigable water. See Rapanos v. United States, 547 U.S. 715
20   (2006); see also N. Cal. River Watch v. City of Healdsburg, 496 F.3d 993 (9th Cir. 2007).
21         36.    A significant nexus is established if the “[receiving waters], either alone or
22   in combination with similarly situated lands in the region, significantly affect the
23   chemical, physical, and biological integrity of other covered waters.” Rapanos, 547 U.S.
24   at 779; N. Cal. River Watch, 496 F.3d at 999-1000.
25         37.    A significant nexus is also established if waters that are tributary to
26   navigable waters have flood control properties, including functions such as the reduction
27   of flow, pollutant trapping, and nutrient recycling. Rapanos, 547 U.S. at 782; N. Cal.
28   River Watch, 496 F.3d at 1000-1001.
     Complaint for Declaratory and Injunctive   8
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 9 of 36 Page ID #:9




 1          38.   Section 505(a)(1) and Section 505(f) of the Clean Water Act provide for
 2   citizen enforcement actions against any “person” who is alleged to be in violation of an
 3   “effluent standard or limitation . . . or an order issued by the Administrator or a State with
 4   respect to such a standard or limitation.” See 33 U.S.C. §§ 1365(a)(i) and 1365(f).
 5          39.   The Defendants are “person[s]” within the meaning of Section 502(5) of the
 6   Clean Water Act, 33 U.S.C. § 1362(5).
 7          40.   An action for injunctive relief is authorized under Section 505(a) of the
 8   CWA, 33 U.S.C. § 1365(a).
 9          41.   Pursuant to sections 309(d) and 505 of the Clean Water Act, each separate
10   violation of the CWA $37,500 per day per violation for all Clean Water Act violations
11   after January 12, 2009 and $55,800.00 per day per violation for violations that occurred
12   after November 2, 2015. See 33 U.S.C. §§ 1319(d) and 1365(a); 40 C.F.R. § 19.4
13   (Adjustment of Civil Monetary Penalties for Inflation).
14          42.   Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), permits
15   prevailing or substantially prevailing parties to recover litigation costs, including
16   attorneys’ fees, experts’ fees, and consultants’ fees.
17         B.     California’s Storm Water Permit
18          43.   Section 402(b) of the CWA, 33 U.S.C. § 1342(b), allows each state to
19   administer its own EPA-approved NPDES permit program for regulating the discharge of
20   pollutants, including discharges of polluted storm water. States with approved NPDES
21   permit programs are authorized by Section 402(b) to regulate industrial storm water
22   discharges through individual NPDES permits issued to dischargers and/or through the
23   issuance of a statewide general NPDES permit applicable to all industrial storm water
24   dischargers. See id.
25          44.   Pursuant to Section 402 of the CWA, 33 U.S.C. § 1342, the Administrator of
26   the EPA has authorized California to issue NPDES permits, including general NPDES
27   permits. California has designated the State Board and the Regional Water Quality
28   Control Boards to administer its NPDES program. City of Rancho Cucamonga v.
     Complaint for Declaratory and Injunctive   9
     and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 10 of 36 Page ID #:10




 1    Regional Water Quality Control Bd., 135 Cal. App. 4th 1377, 1380-81 (2006). In
 2    California, the State Board is charged with regulating pollutants to protect California’s
 3    water resources. See Cal. Water Code § 13001.
 4          45.    The Storm Water Permit is a statewide general NPDES permit issued by the
 5    State Board pursuant to Section 402 of the CWA, 33 U.S.C. §§ 1342(b), (p), and 40
 6    C.F.R § 123.25. Violations of the Storm Water Permit are also violations of the CWA.
 7    Storm Water Permit, Section XXI(A).
 8          46.    Section 303 of the CWA, 33 U.S.C. § 1313, requires states to adopt Water
 9    Quality Standards, including water quality objectives and beneficial uses for navigable
10    waters of the United States. The CWA prohibits discharges from causing or contributing
11    to a violation of such state Water Quality Standards. See 33 U.S.C. § 1313(b)(1)(c); 40
12    C.F.R. §§ 122.4(a), (d); 40 C.F.R. §§ 122.44(D)(1).
13          47.    The State Board elected to issue a statewide general permit for industrial
14    discharges. The State Board issued the Storm Water Permit on or about November 19,
15    1991, modified the Storm Water Permit on or about September 17, 1992, and reissued the
16    Storm Water Permit on or about April 17, 1997, pursuant to Section 402(p) of the Clean
17    Water Act, 33 U.S.C. § 1342(p).
18          48.    On July 1, 2015, the current Storm Water Permit became effective and was
19    issued as NPDES General Permit No. CAS000001 Order No. 2014-0057-DWQ. Storm
20    Water Permit, Section I(A) (Finding 4).
21          49.    On November 6, 2018, the State Board amended the Storm Water Permit
22    with Order No. No. 2015-0122 –DWQ, incorporating: 1) Federal Sufficiently Sensitive
23    Test Method Ruling; 2) TMDL Implementation Requirements; and 3) Statewide
24    Compliance Options Incentivizing On-Site or Regional Storm Water Capture and Use
25    (“2018 Permit Amendment”).
26          50.    In order to discharge storm water lawfully in California, industrial
27    dischargers must secure coverage under the Storm Water Permit and comply with its
28    terms, or obtain and comply with an individual NPDES permit. Storm Water Permit,
      Complaint for Declaratory and Injunctive   10
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 11 of 36 Page ID #:11




 1    Section I(A) (Findings 8, 12). Prior to beginning industrial operations, dischargers are
 2    required to apply for coverage under the Storm Water Permit by submitting a Notice of
 3    Intent to Comply with the Terms of the General Permit to Discharge Storm Water
 4    Associated with Industrial Activity (“NOI”) to the State Board. Storm Water Permit,
 5    Section I(A) (Finding 17), Section II(B).
 6              51.   Section 505(a)(1) of the CWA, 33 U.S.C. § 1365(a)(1), provides for citizen
 7    enforcement actions against any “person” who is alleged to be in violation of an “effluent
 8    standard or limitation . . . or an order issued by the Administrator or a State with respect
 9    to such a standard or limitation.” See 33 U.S.C. §§ 1365(a)(i), 1365(f).
10          C.        The Storm Water Permit’s Discharge Prohibitions, Effluent
11                    Limitations, and Receiving Water Limitations
12          52.       The Storm Water Permit contains certain absolute prohibitions. The Storm
13    Water Permit prohibits the direct or indirect discharge of materials other than storm water
14    (“non-storm water discharges”), which are not otherwise authorized by an NPDES
15    permit, to the waters of the United States. Storm Water Permit, Discharge Prohibition
16    III(B).
17          53.       Effluent Limitation V(A) of the Storm Water Permit requires dischargers to
18    reduce or prevent pollutants associated with industrial activity in storm water discharges
19    through the implementation of Best Available Technology Economically Achievable
20    (“BAT”) for toxic or non-conventional pollutants, and Best Conventional Pollutant
21    Control Technology (“BCT”) for conventional pollutants. Toxic pollutants are listed at 40
22    C.F.R. § 401.15 and include copper, lead, and zinc, among others. Conventional
23    pollutants are listed at 40 C.F.R. § 401.16 and include biological oxygen demand
24    (“BOD”), TSS, oil and grease (“O&G”), pH, and fecal coliform.
25          54.       Discharge Prohibition III(C) of the Storm Water Permit prohibits storm
26    water discharges that cause or threaten to cause pollution, contamination, or nuisance.
27          55.       Under the CWA and the Storm Water Permit, dischargers must employ Best
28    Management Practices (“BMPs”) that constitute BAT and BCT to reduce or eliminate

      Complaint for Declaratory and Injunctive    11
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 12 of 36 Page ID #:12




 1    storm water pollution. 33 U.S.C. § 1311(b). Storm Water Permit, Effluent Limitation
 2    V(A). EPA has developed benchmark levels (“Benchmarks”) that are objective
 3    guidelines to evaluate whether a permittee’s BMPs achieve compliance with the
 4    BAT/BCT standards. See Final National Pollutant Discharge Elimination System
 5    (NPDES) General Permit for Storm Water Discharges From Industrial Activities (“Multi-
 6    Sector Permit”), 80 Fed. Reg. 34,403, 34,405 (June 16, 2015); Multi-Sector Permit, 73
 7    Fed. Reg. 56,572, 56,574 (Sept. 29, 2008; Multi-Sector Permit, 65 Fed. Reg. 64,746,
 8    64,766-67 (Oct. 30, 2000).
 9          56.    The EPA established Parameter Benchmark Values for the following
10    parameters, among others, are as follows: total suspended solids (“TSS”)—100 mg/L; oil
11    & grease (“O&G”)—15 mg/L; aluminum (“Al”)—0.75 mg/l; iron (“Fe”)—1 mg/l;
12    cadmium (“Cd”)—0.0018 mg/L; copper (“Cu”)—0.0123 mg/l; zinc (“Zn”)—0.11 mg/L;
13    pH—6-9 s.u.; chemical oxygen demand (“COD”) and nitrate & nitrite nitrogen
14    (“N+N”)—0.68 mg/L. The Basin Plan’s Water Quality Standards for the Los Angeles
15    Region requires a narrower pH range of 6.5—8.5 pH units. The Storm Water Permit
16    contains Numeric Action Levels (“NALs”) for these same parameters that generally
17    mirror the Benchmark Values.
18          57.    The Storm Water Permit includes NALs. Storm Water Permit, Section I(M)
19    (Finding 62). During the public commenting period, the State Board stated that "NALs
20    are not designed or intended to function as numeric technology-based effluent
21    limitations.” State Board 2012 Draft Industrial General Permit Response to Comments,
22    Response #6 to Comment #12; see also Storm Water Permit Section I(M) (Finding 63).
23          58.     The 2018 Permit Amendment implemented Numeric Effluent Limits
24    (“NELs”) which the Facility are subject to following implementation of pollutant
25    limitations based upon allowable Total Maximum Daily Loads (“TMDLs”) of certain
26    pollutants discharged from industrial facilities to the Los Angeles River and Los Angeles
27    Harbor. These pollutants include Zn, Cd, Cu (0.06749 mg/L), and Pb and LA
28

      Complaint for Declaratory and Injunctive   12
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 13 of 36 Page ID #:13




 1    Waterkeeper alleges herein that these limits have already been violated at the Coast Heat
 2    Facility.
 3          59.    LA Waterkeeper is informed and believes, and thereon alleges, that
 4    Defendant self-reported Zn storm water sampling results over the NEL for the Los
 5    Angeles River of 0.l59 mg/L on twelve (12) instances in 2019 and 2020, though no storm
 6    water sampling results are yet publicly available for the 2020-2021 reporting year despite
 7    the fact that the current wet season is almost complete.
 8          60.    Receiving Water Limitation VI(B) of the Storm Water Permit prohibit storm
 9    water discharges from adversely impacting human health or the environment.
10          61.    Discharges with pollutant levels that exceed levels known to adversely
11    impact aquatic species and the environment are violations of the Storm Water Permit’s
12    Receiving Water Limitation.
13          62.    Receiving Water Limitation VI(A) of the Storm Water Permit prohibit storm
14    water discharges that cause or contribute to an exceedance of any “applicable Water
15    Quality Standard in a Statewide Water Quality Control Plan or the applicable Regional
16    Board’s Basin Plan.”
17          63.    Water Quality Standards (“WQS”) are pollutant concentration levels
18    determined by the State Board, the various Regional Boards, and the EPA to be
19    protective of the beneficial uses of the waters that receive polluted discharges.
20          64.    The State of California regulates water quality through the State Board and
21    the nine Regional Boards. Each Regional Board maintains a separate Water Quality
22    Control Plan which contains WQS for water bodies within its geographic area.
23          65.    The State Water Quality Control Board, Los Angeles Region, has issued the
24    Water Quality Control Plan for the Los Angeles Region (“the Basin Plan”) to establish
25    water quality objectives, implementation plans for point and non-point source discharges,
26    prohibitions, and to further statewide plans and policies. The Basin Plan sets forth water
27    quality objectives for dissolved metals such as aluminum, arsenic, and mercury. Basin
28    Plan, Table 3.8. The Basin Plan states that the waters shall not receive sediment,
      Complaint for Declaratory and Injunctive   13
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 14 of 36 Page ID #:14




 1    settleable materials, or suspended materials that cause nuisance or adversely affect the
 2    waters’ beneficial uses. Id. at 3-27. The Basin Plan also provides that “Toxic pollutants
 3    shall not be present at levels that will bioaccumulate in aquatic life to levels which are
 4    harmful to aquatic life or human health.” Id. at 3-24.
 5          66.    The Basin Plan specifies potential and existing Los Angeles River including
 6    municipal and domestic supply, industrial and service supply, groundwater recharge,
 7    warm freshwater habitat, wildlife habitat, and wetland habitat. Id. The Basin Plan further
 8    specifies beneficial uses for the Los Angeles River Estuary, at Queensway Bay, including
 9    rare, threatened, or endangered species (“RARE”). Basin Plan, Table 2-1 and 2-3. Present
10    and potential beneficial uses for the Los Angeles River Estuary include but are not
11    limited to, industrial service supply, navigation, commercial and sport fishing, estuarine
12    habitat, marine habitat, wildlife habitat, migration of aquatic organisms, spawning,
13    reproduction, and/or early development, shellfish harvesting, and wetland habitat. Id.
14          67.    Surface waters that cannot support the Beneficial Uses of those waters listed
15    in the Basin Plan are designated as impaired water bodies pursuant to Section 303(d) of
16    the Clean Water Act.
17          68.    Reach 3 of the Los Angeles River is listed for the following water quality
18    impairments on the most recent Clean Water Act Section 303(d)-list: Copper, Ammonia,
19    Indicator Bacteria, Algae, Toxicity, and Trash. Downstream stretches of the Los Angeles
20    River have further differing impairments listed on the 303(d)-impairment list including
21    lead, cadmium, cyanide, and oil. Queensway Bay is 303(d)-list impaired for Chlordane,
22    Toxicity and Trash. Thus, the Receiving Waters are impaired, and the Defendant’s illegal
23    discharges of pollutants above the WQS contributes to the continued impairment of the
24    receiving waters’ beneficial uses.
25          69.    In addition, EPA has promulgated WQS for toxic priority pollutants in all
26    California water bodies (“California Toxics Rule” or “CTR”), which apply to the
27    Receiving Waters, unless expressly superseded by the Basin Plan. 65 Fed. Reg. 31,682
28    (May 18, 2000); 40 C.F.R. § 131.38.
      Complaint for Declaratory and Injunctive   14
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 15 of 36 Page ID #:15




 1          70.    The CTR sets forth lower numeric limits for zinc and other pollutants; CTR
 2    criteria can be as low as 0.067 mg/L for zinc in freshwater surface waters with water
 3    hardness calculation of 50 mg/L.2
 4          71.    The CTR includes further numeric criteria set to protect human health and
 5    the environment in the State of California. See Establishment of Numeric Criteria for
 6    Priority Toxic Pollutants for the State of California Factsheet, EPA-823-00-008 (April
 7    2000), available at: https://www.epa.gov/wqs-tech/water-quality-standards-
 8    establishment-numeric-criteria-priority-toxic-pollutants-state.
 9          72.    Discharges with pollutant levels in excess of the CTR criteria, the Basin
10    Plan, and/or other applicable WQS are violations of Receiving Water Limitations and
11    Section VI(A) of the Storm Water Permit.
12          D.     The Storm Water Permit’s Storm Water Pollution Prevention Plan
13                 Requirements
14          73.    Dischargers must develop and implement a Storm Water Pollution
15    Prevention Plan (“SWPPP”) at the time industrial activities begin. Storm Water Permit,
16    Sections I(I) (Finding 54), X(B). The SWPPP must identify and evaluate sources of
17    pollutants associated with industrial activities that may affect the quality of storm water
18    and authorized non-storm water discharges from the facility. Storm Water Permit,
19    Section X(G). The SWPPP must identify and evaluate sources of pollutants associated
20    with industrial activities that may affect the quality of storm water and authorized non-
21    storm water discharges from the facility. Storm Water Permit, Section X(G). The SWPPP
22    must identify and implement site-specific BMPs to reduce or prevent pollutants
23    associated with industrial activities in storm water and authorized non-storm water
24    discharges. Storm Water Permit, Section X(H). The SWPPP must include BMPs that
25    achieve pollutant discharge reductions attainable via BAT and BCT. Storm Water Permit,
26    Section I(D) (Finding 32), Section X(C).
27    2
        The CTR numeric limits, or “criteria,” are expressed as dissolved metal concentrations
28    in the CTR, but the Storm Water Permit required permittees to report their sample results
      as total metal concentrations. See Storm Water Permit, Attachment H at 18.
      Complaint for Declaratory and Injunctive   15
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 16 of 36 Page ID #:16




 1          74.    The SWPPP must include: a narrative description and summary of all
 2    industrial activity, potential sources of pollutants, and potential pollutants; a site map
 3    indicating the storm water conveyance system, associated points of discharge, direction
 4    of flow, areas of actual and potential pollutant contact, including the extent of pollution-
 5    generating activities, nearby water bodies, and pollutants control measures; a description
 6    of storm water management practices; a description of the BMPs to be implemented to
 7    reduce or prevent pollutants in storm water discharges and authorized non-storm water
 8    discharges; the identification and elimination of non-storm water discharges; the location
 9    where significant materials are being shipped, stored, received, and handled, as well as
10    the typical quantities of such materials and the frequency with which they are handled; a
11    description of dust and particulate-generating activities; and a description of individuals
12    and its current responsibilities for developing and implementing the SWPPP. Storm
13    Water Permit, Section X.
14          75.    The objectives of the SWPPP are to identify and evaluate sources of
15    pollutants associated with industrial activities that may affect the quality of storm water
16    discharges, to identify and implement site-specific BMPs to prevent the exposure of
17    pollutants to storm water, and to reduce or prevent the discharge of polluted storm water
18    from industrial facilities. Storm Water Permit, Section X.
19          76.    The Storm Water Permit requires the discharger to evaluate the SWPPP on
20    an annual basis and revise it as necessary to ensure compliance with the Storm Water
21    Permit. Storm Water Permit, Section X(A)-(B). The Storm Water Permit also requires
22    that the discharger conduct an annual comprehensive site compliance evaluation that
23    includes a review of all visual observation records, inspection reports and sampling and
24    analysis results, a visual inspection of all potential pollutant sources for evidence of, or
25    the potential for, pollutants entering the drainage system, a review and evaluation of all
26    BMPs to determine whether the BMPs are adequate, properly implemented and
27    maintained, or whether additional BMPs are needed, and a visual inspection of equipment
28    needed to implement the SWPPP. Storm Water Permit, Section X(B) and Section XV.
      Complaint for Declaratory and Injunctive   16
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 17 of 36 Page ID #:17




 1          77.    The SWPPP and site maps must be assessed annually and revised as
 2    necessary to ensure accuracy and effectiveness. Storm Water Permit, Sections I(J)
 3    (Finding 55), X(B)(1). Significant SWPPP revisions must be certified and submitted by
 4    the discharger via SMARTS within 30 days. Storm Water Permit, Section X(B)(2).
 5    Dischargers are required to submit revisions to the SWPPP that are determined to not be
 6    significant every three (3) months in the reporting year. Id. at Section X(B)(3); Storm
 7    Water Permit, Fact Sheet, Section II (I)(1).
 8          E.     The Storm Water Permit’s Monitoring and Reporting Requirements
 9          78.    The Storm Water Permit requires facility operators to develop and
10    implement a Monitoring Implementation Plan (“MIP”). Storm Water Permit Sections
11    X(I) and XI(A)-XI(D). The MIP must ensure that storm water discharges are in
12    compliance with the Discharge Prohibitions, Effluent Limitations, and Receiving Water
13    Limitations specified in the Storm Water Permit. Storm Water Permit Section XI. The
14    MIP must ensure that practices at the facility to prevent or reduce pollutants in storm
15    water and authorized non-storm water discharges are evaluated and revised to meet
16    changing conditions at the facility, including revision of the SWPPP. Id.
17          79.    Further objectives of the MIP are to ensure that BMPs have been adequately
18    developed and implemented, revised if necessary, and to ensure that storm water and
19    non-storm water discharges are in compliance with the Storm Water Permit’s Discharge
20    Prohibitions, Effluent Limitations, and Receiving Water Limitations. Storm Water
21    Permit, Section XI.
22          80.    The MIP aids in the implementation and revision of the SWPPP and
23    measures the effectiveness of BMPs to prevent or reduce pollutants in storm water
24    discharges. Id.
25          81.    The Storm Water Permit requires facility operators to monitor and sample
26    storm water discharges to ensure that the facility is complying with the terms of the
27    permit. Storm Water Permit, Sections I(J) (Findings 55-56) and XI.
28

      Complaint for Declaratory and Injunctive   17
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 18 of 36 Page ID #:18




 1          82.    Section XI(A)(4) of the Storm Water Permit require that the MIP shall be
 2    revised as necessary to ensure compliance with the Storm Water Permit.
 3          83.    Section XI(A) of the Storm Water Permit require dischargers to conduct
 4    monthly visual observations of storm water discharges.
 5          84.    Section XI(A)(2) of the Storm Water Permit requires dischargers to
 6    document the presence of any floating and suspended materials, O&G, discolorations,
 7    turbidity, or odor in the discharge, and the source of any pollutants in storm water
 8    discharges from the facility. Dischargers are required to maintain records of observations,
 9    observation dates, discharge locations observed, and responses taken to reduce or prevent
10    pollutants from contacting storm water discharges. See Storm Water Permit, Section
11    XI(A)(3). The Storm Water Permit also requires dischargers to revise the SWPPP as
12    necessary to ensure that BMPs are effectively reducing and/or eliminating pollutants at
13    the facility. Storm Water Permit, Section X(B)(1).
14          85.    The Storm Water Permit requires dischargers to visually observe and collect
15    samples of storm water discharges from all locations where storm water is discharged.
16    Storm Water Permit Section XI(B)(4).
17          86.    Section XI(B)(1) of the Storm Water Permit requires sampling if a
18    precipitation event produces a discharge for at least one drainage area, and it is preceded
19    by forty-eight (48) hours with no discharge from any drainage area (“Qualifying Storm
20    Event” or “QSE”).
21          87.    Section XI(B)(2) of the Storm Water Permit requires dischargers to collect
22    and analyze storm water samples from two (2) QSEs within the first half of each
23    reporting year (July 1 to December 31), and two (2) QSEs within the second half of each
24    reporting year (January 1 to June 30).
25          88.    Section XI(B)(6) of the Storm Water Permit requires dischargers to analyze
26    storm water samples for TSS, O&G, pH, additional parameters identified by the
27    discharger on a facility-specific basis that serve as indicators of the presence of all
28    industrial pollutants identified in the pollutant source assessment, additional applicable
      Complaint for Declaratory and Injunctive   18
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 19 of 36 Page ID #:19




 1    industrial parameters related to receiving waters with 303(d) listed impairments or
 2    approved TMDLs, and additional parameters required by the Regional Water Board.
 3          89.    The Facility’s 2015 NOI classifies the Facility under Standard Industrial
 4    Classification Code (“SIC”) 3398—Metal Heat Treating. Under SIC Code 3398 the
 5    General Permit requires sampling for the only the minimal number of parameters at the
 6    Coast Heat Treating: TSS, pH, and O&G; however, the Facility SWPPP also requires
 7    sampling for Cu, COD, N+N, Al, Fe, and Zn. Facilities must also sample and analyze for
 8    additional parameters identified on a facility-specific basis to reflect a facilities’ pollutant
 9    source assessment, as required by the General Permit and the Regional Board, and
10    additional parameters related to receiving waters with 303(d) listed impairments. Storm
11    Water Permit, Section XI.B.6.
12           90.   Section XVI of the Storm Water Permit requires dischargers to submit an
13    annual report with a Compliance Checklist that indicates whether a Discharger complies
14    with, and has addressed all applicable requirements of this General Permit, an
15    explanation for any non-compliance of requirements within the reporting year, as
16    indicated in the Compliance Checklist, an identification, including page numbers and/or
17    Sections, of all revisions made to the SWPPP within the reporting year, and the date(s) of
18    the Annual Evaluation.
19    V.      STATEMENT OF FACTS
20          A. Coast Heat Treating Company Facility Site Description
21          91.    Defendant operates an industrial facility located at 1767 Industrial Way, Los
22    Angeles, CA 90023.
23          92.    The Facility generally consists of a heat-treating manufacturing shop,
24    maintenance area, propane tank storage area, loading and shipping and receiving area,
25    parking areas, and an office.
26          93.    The Facility NOI states that the site is 33,0000 square feet, the entirety of
27    which is exposed to storm water. The Facility’s general purpose consists of metal heat
28    treating including annealing, brazing, burning, hardening, heat treating, abrasive blasting,
      Complaint for Declaratory and Injunctive    19
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 20 of 36 Page ID #:20




 1    and plating of metal products.
 2          94.    The Facility’s SWPPP last updated on January 23, 2018 (“Facility SWPPP”)
 3    does not provide scheduled operating hours for the Facility.
 4          95.    LA Waterkeeper is informed and believes, and thereon alleges, that
 5    industrial activities at Facility include metal heat treating, metal cutting and burning,
 6    welding and grinding, blasting, annealing, metal hardening, truck and forklift traffic and
 7    metal straightening.
 8          96.    LA Waterkeeper is informed and believes, and thereon alleges that pollutant
 9    sources contributing to storm water contamination at the Facility include raw aluminum,
10    release of metal shavings during industrial activities tracked throughout the Facility via
11    vehicle, forklift and foot traffic. Aluminum finished products are stored outdoors and
12    often contain a thin film of aluminum oxide formed from the heat-treating process. Truck
13    and forklift traffic releases copper particulates and the Facility handles aluminum alloy
14    products which contain up to 4% copper. The decaying industrial building at the Facility
15    also contributes to metal pollutants the Facility from rusted steel sheeting. Metal chips
16    and particulate are created during the machining, cutting, grinding and heat treating of
17    alloys. Aluminum oxide film and copper particulates are among the pollutants that
18    comingle with storm water and are later deposited into the Receiving Waters.
19          97.    According to the Facility SWPPP, the Facility has two drainage and two
20    storm water sampling points both along the Facility border at Industrial Way.
21          98.     The Los Angeles River, and Queensway Bay are waters of the United States
22    within the meaning of the CWA, and which, on information and belief, receive
23    discharged effluent from the Facility.
24                 2.     Los Angeles River and Queensway Bay
25          99.    LA Waterkeeper and its members utilize the Los Angeles River for research,
26    study, and recreation. LA Waterkeeper monitors the water quality, insect populations,
27    and habitat at multiple locations in the Los Angeles River.
28          100. The Los Angeles River provides critical habitat for species, including many
      Complaint for Declaratory and Injunctive   20
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 21 of 36 Page ID #:21




 1    that are endangered, threatened, rare, and endemic to Southern California. The concrete-
 2    lined sections provide wading habitat for shorebirds that have few other options, given
 3    that the majority of Los Angeles’ wetlands have been destroyed. The Los Angeles River
 4    estuary provides a rich brackish habitat at the intersection of freshwater and saltwater
 5    environments. These river reaches support endangered species, including the Least bell’s
 6    vireo, Western yellow-billed cuckoo, Willow flycatcher, and Tri-colored blackbird. They
 7    also support species of special concern, such as the Santa Ana sucker, arroyo chub,
 8    California brown pelican, yellow-breasted chat, long-billed curlew, bank swallow, and
 9    the California red-legged frog. These habitats remain vulnerable, however. Past habitat
10    destruction and pollution have led to the extirpation of many species, including the
11    western pond turtle and the steelhead trout, and many species listed here are likely to be
12    extirpated in the near future.
13          101. Queensway Bay is the outlet for the Los Angeles River, at Junipero Beach,
14    located in Long Beach. The surrounding area was formerly wetlands but is now heavily
15    developed and contains a marina, restaurants, and businesses. Ample recreational
16    opportunities exist in and around the bay, including water contact sports such as
17    kayaking, sailing, stand-up paddle boarding, rowing, and jet skiing, and other activities
18    such as walking, bicycling, boating. The bay provides habitat for an abundant variety of
19    aquatic and bird species and other wildlife.
20          B. The Facility Storm Water Permit Coverage
21          102. The State Board’s electronic database, called the Storm Water Multiple
22    Application & Report Tracking System (“SMARTS”), lists the current Facility Waste
23    Discharge Identification (“WDID”) number for the Facility as 4 19I010744. SMARTS
24    lists the Facility coverage under the Storm Water Permit as “Active.”
25          103. The NOI for the Facility lists the Receiving Water as the Los Angeles River.
26          104. Via search of the SMARTS database, LA Waterkeeper obtained a SWPPP
27    for the Facility dated January 2018 (“Facility SWPPP”).
28          105. LA Waterkeeper is informed and believes, and thereon alleges, that the
      Complaint for Declaratory and Injunctive   21
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 22 of 36 Page ID #:22




 1    Facility SWPPP fails to describe and/or adequately describe all of the industrial activities
 2    and significant materials at the Facility.
 3          106. LA Waterkeeper is informed and believes, and thereon alleges, that Facility
 4    Owners/Operators have failed to evaluate pollutants and their sources on site and
 5    implement BMPs that achieve compliance with Storm Water Permit or the CWA.
 6           107. LA Waterkeeper is informed and believes, and thereon alleges, that
 7    pollutants associated with the Facility include, but are not limited to: pH, TSS, O&G, Zn,
 8    N+N, Fe, and Al.
 9           108. LA Waterkeeper is informed and believes, and thereon alleges, that without
10    properly identifying all industrial activities or all significant materials at Facility in the
11    SWPPP, the Owners/Operators have not developed and/or implemented all appropriate
12    BMPs.
13           109. LA Waterkeeper is informed and believes, and thereon alleges, that the
14    Facility SWPPP failed to implement the minimum BMPs required by the General Permit,
15    including: sufficient good housekeeping requirements; preventive maintenance
16    requirements; aerial deposition control; material handling and waste management
17    requirements; employee training and quality assurance; and record keeping.
18           110. LA Waterkeeper is informed and believes, and thereon alleges, that Coast
19    Heat has further failed to implement advanced BMPs necessary to reduce or prevent
20    discharges of pollutants in its storm water sufficient to meet the BAT/BCT standards,
21    including: exposure minimization BMPs; containment and discharge reduction BMPs;
22    treatment control BMPs; or other advanced BMPs necessary to comply with the General
23    Permit’s effluent limitations. Storm Water Permit, Sections X.H.2.
24           111. LA Waterkeeper is informed and believes, and thereon alleges, that there are
25    minimal BMPs implemented or planned for implementation, pursuant to the Facility
26    SWPPP.
27           112. LA Waterkeeper is informed and believes, and thereon alleges, that
28    Defendant has failed to collect sufficient storm water samples for analyses, in violation of
      Complaint for Declaratory and Injunctive     22
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 23 of 36 Page ID #:23




 1    the Storm Water Permit, since at least November 17, 2015.
 2           113. LA Waterkeeper is informed and believes, and thereon alleges, that
 3    violations of Cu, O&G, COD, Zn, Fe, N+N, TSS, and Al occur each time storm water or
 4    non-storm water discharges from Facility in violation of the Storm Water Permit
 5    Discharge Prohibitions III.C and III.D, Receiving Water Limitations VI.A, VI.B.
 6           114. LA Waterkeeper is informed and believes, and thereon alleges, that the
 7    repeated and significant exceedances of Benchmark Levels demonstrate that the
 8    Owners/Operators have failed and continue to fail to develop and/or implement BMPs to
 9    prevent the exposure of pollutants to storm water and to prevent discharges of polluted
10    storm water and non-storm water from the Facility.
11           115. LA Waterkeeper is informed and believes, and thereon alleges, that the
12    Owners/Operators have failed and continue to fail to evaluate the effectiveness of its
13    BMPs and adequately revise the Facility SWPPP, despite repeated and significant
14    concentrations of pollutants in Facility’s storm water discharges. Further, Defendant has
15    failed to make changes to the Facility’s training programs, or make any other changes
16    based upon events that would signal a need for required revisions or alteration of
17    practices.
18           116. LA Waterkeeper is informed and believes, and thereon alleges, that
19    pollutants, including but not limited to those referenced herein, have been and continue to
20    be tracked throughout the Facility’s operation areas.
21           117. LA Waterkeeper is informed and believes, and thereon alleges, that the
22    Owners’/Operators’ failure to properly address pollutant sources and pollutants results in
23    the exposure of pollutants associated with its industrial activities to precipitation, and that
24    this results in discharges of polluted storm water from Facility and into local waterways
25    in violation of the Storm Water Permit and/or the CWA.
26           118. LA Waterkeeper is informed and believes, and thereon alleges, that the
27    Owners’/Operators’ failure to properly address these pollutants and its sources results in
28    the exposure of pollutants to precipitation, which carries these pollutants with storm
      Complaint for Declaratory and Injunctive   23
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 24 of 36 Page ID #:24




 1    water flows from Facility into the Receiving Waters.
 2           D.    Storm Water Discharges from the Facility
 3          119. As discussed above and as detailed in the Facility SWPPP, the Facility has a
 4    total of two drainage areas more fully described in Exhibit A, that flow into Los Angeles
 5    County MS4 system which flows to the Los Angeles River which flows to the estuary
 6    and empties into Queensway Bay at Junipero Beach.
 7          120. There are at least four discharge points from the two drainage areas that
 8    discharge polluted storm water from Facility, and two storm water sampling points
 9    identified as Sample Point 1 and Sample Point 2; storm water flows mostly onto
10    Industrial Way and into the Los Angeles Municipal Sewer System which empties into the
11    Los Angeles River.
12          121. LA Waterkeeper is informed and believes and thereon alleges that Coast
13    Heat has self-reported over seventy (70) total NAL exceedances of the constituents
14    discussed herein over the past five (5) reporting years at the Facility.
15          122. LA Waterkeeper is informed and believes and thereon alleges that Coast
16    Heat samples for TSS, pH, and O&G, Cu, COD, N+N, Al, Fe, and Zn and that discharges
17    of polluted storm water contain impermissible levels of COD, Cu, O&G, TSS N+N, Zn,
18    Al, pH, and Fe.
19          E. The Facility’ Storm Water Discharges to the Receiving Waters Contain
20             Elevated Levels of Pollutants
21          123. LA Waterkeeper is informed and believes, and thereon alleges, that
22    pollutants from the Facility discharge into the Los Angeles River which flows to its
23    estuary and Queensway Bay.
24          124. The EPA promulgated regulations for the Section 402 NPDES permit
25    program defining waters of the United States. See 40 C.F.R. § 122.2. The EPA interprets
26    waters of the United States to include not only traditionally navigable waters but also
27    other waters, including waters tributary to navigable waters, wetlands adjacent to
28    navigable waters, and other waters including intermittent streams that could affect

      Complaint for Declaratory and Injunctive   24
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 25 of 36 Page ID #:25




 1    interstate commerce. The CWA requires any person who discharges or proposes to
 2    discharge pollutants into waters of the United States to submit an NPDES permit
 3    application. 40 C.F.R. § 122.21.
 4           125. LA Waterkeeper is informed and believes, and thereon alleges, that the
 5    Owners’/Operators’ failure to properly address these pollutants and its sources results in
 6    the exposure of pollutants to precipitation, which carries these pollutants with storm
 7    water flows into the Los Angeles River and Queensway Bay, waters of the United States.
 8          126. LA Waterkeeper is informed and believes, and thereon alleges, that polluted
 9    storm water and non-storm water discharges from the Facility to the Receiving Waters.
10           127. Storm water discharges containing pollutants, including but not limited to,
11    heavy metals such as Zn, Fe, and Cu adversely affect the aquatic environment.
12           128. Samples of storm water discharges collected at the Facility contain
13    pollutants including TSS, pH, COD, Zn, Al, N+N, Cu, Fe, and O&G in excess of levels
14    known to adversely impact aquatic species and the environment, federal regulations,
15    WQS, Benchmarks, and the CTR in violation of the Storm Water Permit’s Effluent
16    Limitations and Receiving Water Limitations.
17           129. LA Waterkeeper is informed and believes, and thereon alleges, that during
18    and/or after every significant rain event3 or any other storm water or non-storm water
19    discharge that has occurred at the Facility since November 17, 2015, through the present,
20    Defendant has discharged and continues to discharge storm water and non-storm water
21    from the Facility that contains concentrations of pollutants at levels that violate the
22    prohibitions and limitations set forth in the Storm Water Permit, the Federal Effluent
23    Limitations, the Benchmarks, CTR, and the WQS.
24          F.     Defendant’s Failure to Comply with the Storm Water Permit’s
25                 Sampling, Reporting, and Monitoring Requirements
26          130. LA Waterkeeper is informed and believes, and thereon alleges, that
27

28
      3
        A significant rain event is an event that produces storm water runoff, which according
      to EPA occurs with more than 0.1 inches of precipitation.
      Complaint for Declaratory and Injunctive   25
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 26 of 36 Page ID #:26




 1    Defendant failed and continues to fail to develop an adequate Monitoring Implementation
 2    Plan (“MIP”) for industrial operations at the Facility that complies with Section XI of the
 3    Storm Water Permit.
 4          131. LA Waterkeeper is informed and believes, and thereon alleges, that
 5    Defendant failed and continues to fail to revise the MIP for the Facility as necessary to
 6    ensure compliance with Section XI of the Storm Water Permit.
 7          132. LA Waterkeeper is informed and believes, and thereon alleges, that
 8    Defendant failed and continues to fail to collect or analyze sufficient storm water samples
 9    at the Facility, in violation of Section XI of the Storm Water Permit.
10          133. LA Waterkeeper is informed and believes, and thereon alleges, that
11    Defendant has failed and continues to fail to sample storm water discharges from all
12    discharge locations, in violation of Sections XI(B) and XI(C) of the Storm Water Permit.
13          134. LA Waterkeeper is informed and believes, and thereon alleges, that
14    Defendant failed and continues to fail to adequately revise the MIP for the Facility as
15    necessary to ensure compliance with the Storm Water Permit in violation of Sections
16    XI(B) and XI(C) of the Storm Water Permit.
17          135. LA Waterkeeper is informed and believes, and thereon alleges, that the
18    Owners/Operators of the Facility consistently fail to perform visual observations of storm
19    water during QSEs.
20          136. LA Waterkeeper is informed and believes, and thereon alleges, that the
21    Owners/Operators of the Facility have consistently failed and continue to fail to report
22    any noncompliance with the Storm Water Permit at the time that the Annual Report is
23    submitted.
24          137. LA Waterkeeper is informed and believes, and thereon alleges, that the
25    Owners/Operators did not report their non-compliance as required by the Storm Water
26    Permit.
27          138. LA Waterkeeper is informed and believes, and thereon alleges, that the
28    Owners/Operators of the Facility fail to collect sufficient storm water samples during
      Complaint for Declaratory and Injunctive   26
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 27 of 36 Page ID #:27




 1    QSEs.
 2            139. Information available to LA Waterkeeper also suggests that the BMPs
 3    proffered as implemented in the Facility SWPPP are insufficient and ineffective in
 4    reducing pollutants to levels compliant with the Storm Water Permit and/or the CWA.
 5            140. LA Waterkeeper is informed and believes, and thereon alleges, that
 6    Defendant has failed to submit complete Annual Reports to the Regional Board for the
 7    past five reporting years in violation of Section XVI of the Storm Water Permit.
 8    VI.     CLAIMS FOR RELIEF
 9                               FIRST CAUSE OF ACTION
10                  Discharges of Contaminated Storm water in Violation of
            the Storm Water Permit’s Effluent Limitations and the Clean Water Act.
11                      33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
12            141. LA Waterkeeper incorporates the allegations contained in the above
13    paragraphs as though fully set forth herein.
14            142. LA Waterkeeper is informed and believes, and thereon alleges, that
15    Defendant failed and continues to fail to reduce or prevent pollutants associated with
16    industrial activities at the Facility from discharging from the Facility through
17    implementation of BMPs that achieve BAT/BCT.
18            143. LA Waterkeeper is informed and believes, and thereon alleges, that
19    discharges of storm water containing levels of pollutants that do not achieve compliance
20    with BAT/BCT standards from the Facility occur every time storm water discharges from
21    the Facility. Defendant’s failure to develop and/or implement BMPs that achieve the
22    pollutant discharge reductions attainable via BAT or BCT at the Facility is a violation of
23    the Storm Water Permit and the CWA. See Storm Water Permit, Section I(D) (Finding
24    32), Effluent Limitation V(A); 33 U.S.C. § 1311(b).
25            144. The Owners/Operators violate and will continue to violate the Storm Water
26    Permit’s Effluent Limitations each and every time storm water containing levels of
27    pollutants that do not achieve BAT/BCT standards discharges from the Facility.
28

      Complaint for Declaratory and Injunctive   27
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 28 of 36 Page ID #:28




 1          145. LA Waterkeeper is informed and believes, and thereon alleges, that the
 2    Owners’/Operators’ violations of Effluent Limitations of the Storm Water Permit and the
 3    CWA are ongoing and continuous.
 4          146. Each day since at least November 17, 2015 that the Owners/Operators
 5    discharge storm water containing pollutants in violation of the Storm Water Permit is a
 6    separate and distinct violation of Section 301(a) of the CWA, 33 U.S.C. § 1311(a).
 7          147. By committing the acts and omissions alleged above, the Owners/Operators
 8    are subject to an assessment of civil penalties for each and every violation of the CWA
 9    occurring from November 17, 2015 to the present, pursuant to Sections 309(d) and 505 of
10    the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
11          148. An action for injunctive relief is authorized by CWA Section 505(a), 33
12    U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above would
13    irreparably harm Plaintiff, Plaintiff’s members, and the citizens of the State of California,
14    for which harm LA Waterkeeper has no plain, speedy, or adequate remedy at law.
15          149. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
16    an actual controversy exists as to the rights and other legal relations of the Parties.
17          WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
18    hereafter.
19                             SECOND CAUSE OF ACTION
20            Defendant’s Discharges of Contaminated Storm water in Violation of
        the Storm Water Permit’s Receiving Water Limitations and the Clean Water Act.
21
                        33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
22           150. LA Waterkeeper incorporates the allegations contained in the above
23    paragraphs as though fully set forth herein.
24           151. LA Waterkeeper is informed and believes, and thereon alleges, that
25    discharges of storm water containing levels of pollutants that adversely impact human
26    health and/or the environment from the Facility occur each time storm water discharges
27    from the Facility.
28

      Complaint for Declaratory and Injunctive   28
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 29 of 36 Page ID #:29




 1           152. LA Waterkeeper is informed and believes, and thereon alleges, that storm
 2    water containing levels of pollutants that cause or contribute to exceedances of water
 3    quality standards, including but not limited to NELs, has discharged and continues to
 4    discharge from the Facility each time storm water discharges from the Facility.
 5           153. The Owners/Operators violate and will continue to violate the Storm Water
 6    Permit’s Receiving Water Limitations each and every time storm water containing levels
 7    of pollutants that adversely impact human health and/or the environment, and that cause
 8    or contribute to exceedances of WQS, discharges from the Facility.
 9           154. LA Waterkeeper is informed and believes, and thereon alleges, that the
10    Owners’/Operators’ violations of Receiving Water Limitations of the Storm Water Permit
11    and the CWA are ongoing and continuous.
12           155. Each and every violation of the Storm Water Permits’ Receiving Water
13    Limitations is a separate and distinct violation of Section 301(a) of the CWA, 33 U.S.C. §
14    1311(a).
15           156. By committing the acts and omissions alleged above, the Owners/Operators
16    are subject to an assessment of civil penalties for each and every violation of the CWA
17    occurring from November 17, 2015 to the present, pursuant to Sections 309(d) and 505 of
18    the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
19           157. An action for injunctive relief under the Clean Water Act is authorized by
20    Section 505(a), 33 U.S.C. § 1365(a). Continuing commission of the acts and omissions
21    alleged above would irreparably harm Plaintiff, Plaintiff’s members, and the citizens of
22    the State of California, for which harm they have no plain, speedy, or adequate remedy at
23    law.
24           158. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
25    an actual controversy exists as to the rights and other legal relations of the Parties.
26           WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
27    hereafter.
28

      Complaint for Declaratory and Injunctive   29
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 30 of 36 Page ID #:30




 1
                                  THIRD CAUSE OF ACTION
                Defendant’s Failure to Adequately Develop, Implement, and/or
 2             Revise a Storm Water Pollutant Prevention Plan in Violation of the
 3                       Storm Water Permit and the Clean Water Act.
                           33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
 4
            159. LA Waterkeeper incorporates the allegations contained in the above
 5
      paragraphs as though fully set forth herein.
 6
            160. LA Waterkeeper is informed and believes, and thereon alleges, that the
 7
      Owners/Operators have failed and continue to fail to develop an adequate SWPPP for the
 8
      Facility, in violation of the Storm Water Permit.
 9
            161. LA Waterkeeper is informed and believes, and thereon alleges, that the
10
      Owners/Operators have failed and continue to fail to adequately implement a SWPPP for
11
      the Facility, in violation of the Storm Water Permit.
12
            162. LA Waterkeeper is informed and believes, and thereon alleges, that
13
      Owners/Operators have failed and continue to fail to adequately revise the SWPPP for
14
      the Facility, in violation of the Storm Water Permit.
15
            163. The Owners/Operators have been in violation of the Storm Water Permit at
16
      the Facility every day from November 17, 2015 to the present.
17
            164. The Owners’/Operators’ violations of the Storm Water Permit and the CWA
18
      at the Facility are ongoing and continuous.
19
            165. The Owners/Operators will continue to be in violation of the Storm Water
20
      Permit and the CWA each and every day the Owners/Operators fail to adequately
21
      develop, implement, and/or revise the SWPPP for the Facility.
22
            166. Each and every violation of the Storm Water Permit’s SWPPP requirements
23
      at the Facility is a separate and distinct violation of the CWA.
24
            167. By committing the acts and omissions alleged above, the Owners/Operators
25
      are subject to an assessment of civil penalties for each and every violation of the CWA
26
      occurring from November 17, 2015 to the present, pursuant to Sections 309(d) and 505 of
27
      the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
28
            168. An action for injunctive relief under the CWA is authorized by Section
      Complaint for Declaratory and Injunctive   30
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 31 of 36 Page ID #:31




 1    505(a) of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and
 2    omissions alleged above would irreparably harm LA Waterkeeper, its members, and the
 3    citizens of the State of California, for which harm they have no plain, speedy, or adequate
 4    remedy at law.
 5           169. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
 6    an actual controversy exists as to the rights and other legal relations of the Parties.
 7          WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
 8 hereafter.

 9                             FOURTH CAUSE OF ACTION
10
                 Defendant’s Failure to Adequately Develop, Implement, and/or
                    Revise a Monitoring and Reporting Plan in Violation of
11                    the Storm Water Permit and the Clean Water Act.
12                         U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
             170. LA Waterkeeper incorporates the allegations contained in the above
13
      paragraphs as though fully set forth herein.
14
             171. LA Waterkeeper is informed and believes, and thereon alleges, that the
15
      Owners/Operators have failed and continue to fail to develop an adequate MIP for the
16
      Facility, in violation of the Storm Water Permit.
17
             172. LA Waterkeeper is informed and believes, and thereon alleges, that the
18
      Owners/Operators have failed and continue to fail to adequately implement an MIP for
19
      the Facility, in violation of the Storm Water Permit.
20
            173. LA Waterkeeper is informed and believes, and thereon alleges, that the
21
      Owners/Operators have failed and continue to fail to adequately revise an MIP for the
22
      Facility, in violation of the Storm Water Permit.
23
             174. The Owners/Operators have been in violation of the Storm Water Permit’s
24
      monitoring requirements at the Facility every day from November 17, 2015 to the
25
      present.
26
             175. The Owners’/Operators’ violations of its Storm Water Permit’s monitoring
27
      requirements and the CWA at the Facility are ongoing and continuous.
28

      Complaint for Declaratory and Injunctive   31
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 32 of 36 Page ID #:32




 1           176. The Owners/Operators will continue to be in violation of Section XI of the
 2    Storm Water Permit, and the CWA each and every day they fail to adequately develop,
 3    implement, and/or revise an MIP for the Facility.
 4           177. Each and every violation of the Storm Water Permit’s MIP requirements at
 5    the Facility is a separate and distinct violation of the CWA.
 6           178. By committing the acts and omissions alleged above, the Owners/Operators
 7    are subject to an assessment of civil penalties for each and every violation of the CWA
 8    occurring from November 17, 2015 to the present, pursuant to Sections 309(d) and 505 of
 9    the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
10           179. An action for injunctive relief under the CWA is authorized by Section
11    505(a) of the CWA, 33 U.S.C. § 1365(a). Continuing commission of the acts and
12    omissions alleged above would irreparably harm LA Waterkeeper, its members, and the
13    citizens of the State of California, for which harm they have no plain, speedy, or adequate
14    remedy at law.
15           180. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
16    an actual controversy exists as to the rights and other legal relations of the Parties.
17    WHEREFORE, Plaintiff prays for judgment against Defendant as set forth hereafter.
18                               FIFTH CAUSE OF ACTION
19                Defendant’s Failure to Report as Required by the Storm Water
                      Permit in Violation of the Storm Water Permit and the
20
                                         Clean Water Act.
21                       33 U.S.C. §§ 1311(a), 1342, 1365(a) and 1365(f)
22          181. Plaintiff incorporates the allegations contained in the above paragraphs as
23    though fully set forth herein.
24           182. Section XI(B)(2) of the Storm Water Permit requires a discharger to collect
25    and analyze storm water samples from two (2) QSEs within the first half of each
26    reporting year (July 1 to December 31), and two (2) QSEs within the second half of each
27    reporting year (January 1 to June 30). Dischargers are required to submit the storm water
28    sample analyses to the State Board and Regional Board.

      Complaint for Declaratory and Injunctive   32
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 33 of 36 Page ID #:33




 1          183. Section XI(B)(6) of the Storm Water Permit requires dischargers to analyze
 2    storm water samples for TSS, O&G, pH, additional parameters identified by the
 3    discharger on a facility-specific basis that serve as indicators of the presence of all
 4    industrial pollutants identified in the pollutant source assessment, additional applicable
 5    industrial parameters related to receiving waters with 303(d) listed impairments or
 6    approved TMDLs, and additional parameters required by the Regional Board.
 7          184. Section XVI of the Storm Water Permit requires a discharger to certify and
 8    submit via SMARTS an Annual Report no later than July 15th following each reporting
 9    year using the standardized format and checklists in SMARTS and include: 1) a
10    compliance checklist that indicates whether a discharger complies with, and has
11    addressed all applicable requirements of this General Permit; 2) an explanation for any
12    non-compliance of requirements within the reporting year, as indicated in the compliance
13    checklist; and an identification, including page numbers and/or sections, of all revisions
14    made to the SWPPP within the reporting year.
15          185. Section XII(C) of the Storm Water Permit requires a discharger to execute a
16    Level 1 Exceedance Response Actions (“ERA”) Evaluation and prepare a Level 1 ERA
17    Report should they exceed a Numeric Action Level (“NAL”) for any required sampling
18    and analysis parameter under the Storm Water Permit, or the Storm Water Permit
19    requires a Level 2 ERA and the preparation of a Level 2 ERA Report should they exceed
20    a NAL for two consecutive reporting years, for any required sampling and analysis
21    parameter under the Storm Water Permit. The ERA Evaluation should identify additional
22    BMPs and SWPPP revisions needed to prevent future NAL exceedances and comply with
23    the Storm Water Permit. Based upon the ERA Evaluation(s), the discharger shall as soon
24    as practicable, but not later than January 1, submit an ERA Report and certify that the
25    ERA Report includes: 1) a summary of the ERA Evaluation, 2) a detailed description of
26    the SWPPP revisions and any additional BMPs for each parameter that exceeded a NAL.
27    Level 2 ERA reports require more stringent requirements than a Level 1 ERA report.
28

      Complaint for Declaratory and Injunctive   33
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 34 of 36 Page ID #:34




 1          186. LA Waterkeeper is informed and believes, and thereon alleges, that the
 2    Facility Owners/Operators have failed and continue to fail to sufficiently sample and
 3    analyze storm water in any reporting year at issue in this Complaint.
 4          187. LA Waterkeeper is informed and believes, and thereon alleges, that the
 5    Facility Owners/Operators have failed and continue to fail to submit accurate Annual
 6    Reports to the Regional Board, in violation of Sections XI and XVI of the Storm Water
 7    Permit.
 8          188. LA Waterkeeper is informed and believes, and thereon alleges, that the
 9    Facility Owners/Operators failed and continue to fail to submit sufficient ERA Reports to
10    the Regional Board for the Facility, despite repeat storm water sample analysis requiring
11    BMP upgrades at the Facility, in violation of Section XII(C) of the Storm Water Permit.
12          189. LA Waterkeeper is informed and believes, and thereon alleges, that the
13    Facility Owners’/Operators’ Annual Reports failed and continue to fail to meet the
14    monitoring and reporting requirements of the Storm Water Permit, in violation of
15    Sections XI and XVI of the Storm Water Permit.
16          190. LA Waterkeeper is informed and believes, and thereon alleges, that the
17    Owners/Operators of the Facility have failed and continue to fail to submit complete
18    Annual Reports to the Regional Board, in violation of Sections XI and XVI of the Storm
19    Water Permit.
20          191. The Facility Owners/Operators have been in violation of Sections XI, XII
21    and XVI of the Storm Water Permit since at least November 17, 2015.
22          192. The Facility Owners/Operators have been in violation of the reporting
23    requirements of the Storm Water Permit each day it has operated the Facility without
24    reporting as required by Receiving Water Limitations and Sections XI, XII(C) and XVI
25    of the Storm Water Permit.
26          193. The Owners/Operators have been in violation of Sections XI, XII(C) and
27    XVI of the Storm Water Permit since at least November 17, 2015.
28

      Complaint for Declaratory and Injunctive   34
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 35 of 36 Page ID #:35




 1              194. The Owners’/Operators’ violations of the reporting requirements of the
 2    Storm Water Permit and the CWA are ongoing and continuous.
 3              195. By committing the acts and omissions alleged above, the Owners/Operators
 4    of the Facility are subject to an assessment of civil penalties for each and every violation
 5    of the CWA occurring from November 17, 2015 to the present, pursuant to Sections
 6    309(d) and 505 of the CWA, 33 U.S.C. §§ 1319(d), 1365, and 40 C.F.R. § 19.4.
 7              196. An action for injunctive relief under the CWA is authorized by Section
 8    505(a) of the CWA. 33 U.S.C. § 1365(a). Continuing commission of the acts and
 9    omissions alleged above would irreparably harm LA Waterkeeper, its members, and the
10    citizens of the State of California, for which harm they have no plain, speedy, or adequate
11    remedy at law.
12              197. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because
13    an actual controversy exists as to the rights and other legal relations of the Parties.
14              WHEREFORE, Plaintiff prays for judgment against Defendant as set forth
15    hereafter.
16    VII. RELIEF REQUESTED
17              198. Wherefore, Plaintiff respectfully requests that this Court grant the following
18    relief:
19                    a.    A Court order declaring Defendant to have violated and to be in
20       violation of Sections 301(a) and (b) and 402 of the Clean Water Act, 33 U.S.C. §§
21       1311(a) and (b); for its unlawful discharges of pollutants from the Facility in violation
22       of a permit issued pursuant to Section 402(p) of the CWA, 33 U.S.C. § 1342(p), for
23       failing to meet effluent standards limitations which include BAT/BCT requirements,
24       and for failing to comply with the substantive and procedural requirements of the
25       Storm Water Permit and the CWA.
26                    b.    A Court order enjoining Defendant from violating the substantive and
27       procedural requirements of the Storm Water Permit and Sections 301(a) and 402 of
28       the CWA, 33 U.S.C. §§ 1311(a), 1342;
      Complaint for Declaratory and Injunctive     35
      and Civil Penalties Relief
     Case 2:21-cv-02211-JFW-PVC Document 1 Filed 03/11/21 Page 36 of 36 Page ID #:36




 1                 c.     A Court order assessing civil monetary penalties for each violation of
 2       the CWA occurring prior to November 2, 2015 at $37,500 per day per violation, as
 3       permitted by 33 U.S.C. § 1319(d) and Adjustment of Civil Monetary Penalties for
 4       Inflation, 40 C.F.R. § 19.4 (2009);
 5                 d.     A Court order assessing civil monetary penalties for each violation of
 6       the CWA occurring on or after November 2, 2015 of $55,800 per day, as permitted by
 7       33 U.S.C. § 1319(d) and Adjustment of Civil Monetary Penalties for Inflation, 40
 8       C.F.R. § 19.4 (2016);
 9                 e.     A Court order awarding Plaintiff its reasonable costs of suit, including
10       attorney, witness, expert, and consultant fees, as permitted by Section 505(d) of the
11       Clean Water Act, 33 U.S.C. § 1365(d); and
12                 f.     Any other relief as this Court may deem appropriate.
13

14    Dated: March 11, 2021                           Respectfully submitted,
15

16

17                                                    Anthony M. Barnes
                                                      AQUA TERRA AERIS LAW GROUP
18                                                    Attorneys for Plaintiff
19                                                    LOS ANGELES WATERKEEPER

20

21

22

23

24

25

26

27

28

      Complaint for Declaratory and Injunctive   36
      and Civil Penalties Relief
